Title: General Orders, 22 March 1777
From: Washington, George
To: 



Head-Quarters, Morristown, March 22nd 1777.
Georgia.Hallifax


The Commander in Chief is pleased to make the following promotions. viz:
Major John Green of the 1st Virginia Battalion to be Lieutenant Colonel of the same, vacant by the death of Lt Col. Eppes. Capt: Robert Ballard of the same to be the Major of the same, vacant by the promotion of Lt Col. Green.
Lieut. Col. Alexander Spotswood of the 2nd Virginia Battn to be Colonel of the same, vacant by the resignation of Col. Woodford—Major Richard Parker of the 6th to be Lieut: Colonel, vacant by the promotion of Col. Spotswood. Capt: Morgan Alexander of the 2nd to be the Major; vacant by the promotion of Lt Col. Markham to the 8th.
Lt Col. Thomas Marshall of the 3rd Virginia Battalion to command the same, vacant by the promotion of Brigadier Weedon.
Capt: George Gibson of the 1st Virginia Battalion to be Major of the 4th, vacant by the promotion of Lt Col. Sayres to the 9th.
Lt Col. Alexander McClenachan of the 7th Virginia Battalion, to be Colonel of that Battalion; vacant by the removal of Col. Crawford: Major William Neilson of the same to be Lieutenant Colonel, vacant by the promotion of Col. McClenachan: Capt: William Davies of the 1st to be Major, vacant by the promotion of Lt Col. Neilson.
Lt Col. Bowman of the 8th Virginia Battalion to be Colonel of the same, by promotion of Brigadier Muhlenberg, & Major John Markham of the 2nd to be Lieutenant Colonel, vacant by promotion of Col. Bowman.
Lt Col. George Matthews of the 9th Virginia Battalion to be Colonel of the same, vacant by the death of Col. Fleming and Major John Sayres of the 4th to be Lieut. Colonel, vacant by the promotion of Col. Mathews.
As it is not possible, from the present dispersed State of the Virginia

Officers, many of whom are necessarily absent from the Army, and may have a claim for promotion, but are not taken notice of in the foregoing arrangement, it is to be observed that no Conclusion must be drawn from this order in prejudice of such Gentlemen. When circumstances will permit the residue of the vacancies will be filled up, and the rank of all the officers in that Line settled on just and reasonable principles; regard being had to their seniority, and the good of the service.
